Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 This office action is in response to the amendment filed on 10/12/2020.
Claim 23 has been added.
Claims 1, 2, 4, 6, 9-13, 15-17 and 22 have been amended.
Claims 1-2, 4-18 and 20-23 remain pending and have been examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Applicant’s amendment filed on 10/12/2020 necessitated additional clarification and/or a new ground of rejection presented in this office action.
Applicant’s arguments filed on 10/12/2020 in particular on pages 8-10, have been fully considered but they are moot in view of the new ground of rejection.
At Remarks page number 8, Applicant submits: “[a]mended Claim 1 recites ‘automatically tracking numbers of attempts made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or 
In response, Examiner respectfully disagrees.
First of all, it is noted that claim language does not explicitly define and specify the relationship between these recited five metrics (i.e., “security token”, “application entitlements”, etc.) and the recited “external resource”. Therefore, it is not clear if these five metrics have to be considered as part of the recited “external resource”. For the purpose of compact prosecution, Examiner these five metrics as the recited external resource. Moreover, the previous cited references also discloses similar instances of the external resource including external database, libraries, distributed component, external service providers (i.e., “.NET library 200”, “external service providers”, such as “external databases 110”, “external application service components 120”, or “other distributed components” – see Zakonov  paragraph [0014] and Fig.1), and further discloses tracking and collecting numbers of times and types of data for the external resource to be attempted/called based on the instrumentation manifest (i.e., “collect many different type of telemetry data, where, for each of the specified target functions, the particular types of telemetry data to be collected from the specified target function are specified by the metadata in the instrumentation manifest…the program instrumentation technique the types of telemetry data to be collected from a given specified target function include how many times the specified target function is called.”, see Kou paragraph [0038]). It can be seen that the combination of Zakonov’s instrumentation tools for discovered external resource with Kou’s tracking/collecting particular times and types of data according to the configuration/instrumentation manifest, teaches the limitation about tracking numbers of attempts made to one or more external resource based on the configuration. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zakonov and Kou to track numbers of attempts made to different types of external resources including the security token, application entitlements, and/or other external/distributed resource, components/mainframe. One would have been motivated to do so to monitor and provided as suggested by Kou (i.e., “monitor the ongoing operating status (e.g., the performance and health, along with other desired operational attributes) of many different types of entities…providing information about the ongoing operating status of a given computer program” – see paragraph [0001]).
At Remarks page number 8, last paragraph, Applicant submits:  “Further, amended Claim 1 recites ‘…preventing publication of the source code to a production environment by a human user if the total application fitness score does not exceed a predetermined threshold’ …although Scheiner teaches a method of automatically publishing software when certain criteria are met, 
In response, it is noted that the specification does not support such amended limitation. Applicant’s specification discloses using “unrelated” data by human user, but not the related data as recited in the claim. 
As amended, the claim limitation recites “…preventing publication of the source code to a production environment by a human user if the total application fitness score does not exceed a predetermined threshold” [emphasis added]. Such “the total application fitness score” is data related to gathered/tracked external resource information according the claim language. However, Applicant’s specification discloses using a different data (i.e., “launch date”, “a list of requirement to comply with legal…”) that is unrelated to the gathered information (see paragraph [0045], “one or more other criteria for publication unrelated to data gathered about the software…an approval needed by a human manager or other user with authorization to publish the software assuming that all other necessary criteria are met”). That is to say, the “other criteria” is “unrelated to data gathered about the software”, and thus is not the tracked/gathered data during execution (i.e., recited “total application fitness score”). Therefore the recited “total application fitness score” is not the same as the disclosed “other criteria” that is required as “unrelated to data gathered about the software” in the specification. 
Moreover, the previous cited reference Scheiner appears to disclose such human user approval limitation. For example, “a manual process” - an option a manual process to enter the appropriate approval element 408 (e.g., using management client device 144 of FIG. 2).”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use different approval options including the manual process to approve or prevent the software release based on by human user’s decision or different criteria. One would have been motivated to do so to use system provided options as suggested by Scheiner (i.e., paragraph [0053], “creation of the approval element 408 may include a manual process…the approval element 408 may be created automatically”).

Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  
Claim 4:
In lines 2 and 4, “antipattern” should be read as – anti-pattern – based on the specification.

Claim 17:
In lines 2 and 4, “antipattern” should be read as – anti-pattern – based on the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15, and 22:
Independent claims 1, 15, and 22 recite limitation about “preventing publication of the source code to a production environment by a human user if the total application fitness score does not exceed a predetermined threshold” respectively”. However such limitation was not described in the specification. Please see the discussion in the response to the argument section above. For the purpose of compact prosecution, Examiner treats the human user is for 

Claims 2, 4-18, 20-21 and 23:
Dependent claims are also rejected for the same reason as addressed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites limitations “automatically tracking numbers of attempts made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library” in lines 8-12, and “each attempt to obtain, query, communicate with, or invoke an external resource” in lines 13-14. It is not clear if 
Claim 1 further recites “an attempt” (i.e., in line 5), “attempts” (i.e., in lines 8-11), “each attempt” (i.e., in line13), and “each tracked number of attempts” (i.e., in line 15), and “the attempt” (i.e., in line 16).  The recited “the attempt in line 16 lacks antecedent basis. It is not clear “the attempt” refers to “an attempt” for an external resource, or one of the multiple “attempts” for different external resources. 
For the purpose of compact prosecution, Examiner treat:
 “an attempt” in line 5 as – attempts --;
“attempts” as – the attempts --;
“each attempt” as – each of the attempts --;
“each tracked number of attempts” as – each tracked number of the attempts --;
“the attempt” as – the each of the attempts --.
Claim 1 also recites limitations:
“the source code” in line 7 which lacks antecedent basis. Because it is not clear “the source code” refers to “source code” in line 3, or “source code” with inserted “additional code” in lines 4-5. For the purpose of compact prosecution, Examiner treats all “the source code” from line 7 as  --the inserted source code--; 
 “a product environment” in lines 18 and 20 respectively. It is not clear these two “a product environment” are same or different product environments. 
“a predetermined threshold” in lines 19 and 21 respectively. It is not clear these two “a predetermined threshold” are the same or different predetermined thresholds. For the purpose of compact prosecution, Examiner treats the “a predetermined threshold” in line 21 as – the predetermined threshold --;

Claims 2, 4-14, and 23:
Dependent claims are also rejected for the same reason as addressed above.
Claim 6: “the tracked numbers of attempts” in lines 2-3 should be read as – the tracked numbers of the attempts --.
Claim 12: “numbers of attempts” in lines 1-2 should be read as – numbers of the attempts --.
Claim 13: “numbers of attempts” in lines 1-2 should be read as – numbers of the attempts --.

Claim 15:
Claim 15 recites limitations “automatically tracking numbers of attempts made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library” in lines 13-17, and “each attempt to obtain, query, communicate with, or invoke an external resource” in lines 18-19. It is not clear if 
Claim 15 further recites “an attempt” (i.e., in line 10), “attempts” (i.e., in lines 13-16), “each attempt” (i.e., in line 18), and “each tracked number of attempts” (i.e., in line 21), “the attempt” (i.e., in line 22) alternatively. It is not clear “the attempt” refers to “an attempt” for an external resource, or one of the multiple “attempts” for different external resources. For the purpose of compact prosecution, Examiner treat:
“an attempt” in line 5 as – attempts --;
“numbers of attempts” as – number of the attempts --;
“each attempt” as – each of the attempts --;
“each tracked number of attempts” as – each tracked number of the attempts --;
“the attempt” as – the each of the attempts --.
Claim 15 further recites limitations:
“the source code” in line 13 which lacks antecedent basis. Because it is not clear “the source code” refers to “source code” in line 7, or “source code” with inserted “additional code”. For the purpose of compact prosecution, Examiner treats all “the source code” from line 13 as -- the inserted source code --; 
 “a product environment” in line 26. It is not clear the “a product environment” refers to “a product environment computer device” recited in line 2, or a new and different product environment. For the purpose of compact 
“a predetermined threshold” in lines 25 and 27 respectively. It is not clear these two “a predetermined threshold” are the same or different predetermined thresholds. For the purpose of compact prosecution, Examiner treats the “a predetermined threshold” in line 27 as – the predetermined threshold --;

Claims 16-18:
Dependent claims are also rejected for the same reason as addressed above.

Claim 22:
Claim 22 recites limitations “automatically tracking numbers of attempts made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library” in lines 8-12, and “each attempt to obtain, query, communicate with, or invoke an external resource” in lines 13-14. It is not clear if the “external resource” is related to the recited instances (i.e., “security token”, etc.). For the purpose of compact prosecution, Examiner treats the recited instances (i.e., “security token”, etc.) as the instances of the recited external resource.
Claim 22 further recites “an attempt” (i.e., in line 5), “attempts” (i.e., in lines 8-11), “each attempt” (i.e., in line13), and “each tracked number of attempts” (i.e., 
 “an attempt” in line 5 as – attempts --;
“attempts” as – the attempts --;
“each attempt” as – each of the attempts --;
“each tracked number of attempts” as – each tracked number of the attempts --;
“the attempt” as – the each of the attempts --.
Claim 22 also recites limitation:
“the source code” in line 7 lacks antecedent basis. Because it is not clear “the source code” refers to “source code” in line 3, or “source code” with inserted “additional code”. For the purpose of compact prosecution, Examiner treats all  “the source code” from line 7 as  -- the inserted source code --; 
“a product environment” in line 25. It is not clear the “a product environment” is a new or the same as “a product environment” recited in line 23. For the purpose of compact prosecution, Examiner treats the “a product environment” in line 25 as – the product environment --; and 
“a predetermined threshold” in lines 24 and 26 respectively. It is not clear these two “a predetermined threshold” are the same or different predetermined thresholds. For the purpose of compact prosecution, Examiner treats the “a predetermined threshold” in line 26 as – the predetermined threshold --;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 9-15, 18, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Scheiner (Scheiner et al., US 2019/0294428A1) in view of Zakonov (Zakonov et al., US 2010/0037211A1), Kou (Kou et al., US 2018/0285240A1), and Speeter (Speeter et al., US2006/0037000A1 – made of record).
With respect to claims 1 and 15, Scheiner discloses:
a method of software version management (i.e., “automatically tracking and distributing software releases in computing systems” in paragraph [0001] and Fig.1A, and related description) and a software publication system (i.e. system 200 – see Fig.1-2) with a production environment computing device, a processor and non-transitory memory (i.e., processor 211,231, memory 213,235, Release Mgmt System 110, Application Server 115, Mgmt client Device 114) for perform the steps comprising: 
receiving, by a central server (i.e., Fig.2, 110, 114, 105, 115) and from computing devices of one or more software developers (i.e., Fig.2, 142, 120), source code for an application (i.e., “software artifact”/”Release Combination” in Fig.1B, and related description; Also see Fig.5, step 1310 – “Generate a release combination comprising a plurality of software artifacts); 
[automatically inserting into the source code additional code to register an attempt by the source code to access an external resource;] 
executing the source code (see for example, Fig.5, step 1320 – Associate a first plurality of tasks with a validation operation of the release combination; step 1330 – Automatically collect first data from execution of the first plurality of tasks with respect to the release combination”; also see paragraph [0042], “Another phase of the release combination 102 is validation and/or quality assessment (e.g., quality assessment phase 320 of FIG. 3).  During validation, resources may be utilized to assess the quality of the release combination 102.  The quality assessment process may be performed using one or more test systems 122.”);
[during execution of the source code, automatically tracking numbers of attempts made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library;] 
receiving a configuration (i.e., “predetermined threshold”) [associating each attempt to obtain, query, communicate with, or invoke an of external resources] with a change in fitness score (i.e., “calculated quality score”)(see for example, paragraph [0084], “If the calculated quality score equals or exceeds the predetermined threshold, the release combination 102 may be automatically promoted to the next phase of the software distribution cycle 300 (e.g., from the quality assessment phase to the production phase”).
[based at least in part on each tracked number of attempts  and on the change in fitness score associated with the attempt,] determining a total application fitness score (i.e., “quality score for the release combination”) (see for example, Fig.6, steps 1410-1460 – “Calculate a quality score for the release combination”, and related description)
automatically publishing the source code to a production environment (i.e., “promoted to…product phase”) if the total application fitness score exceeds a predetermined threshold (i.e., “If the calculated quality score equals or exceeds the predetermined threshold”) and preventing publication of the source code to a production environment by a human user if the total application fitness score does not exceed a predetermined threshold; (see for example, paragraph [0084], “If the calculated quality score equals or exceeds the predetermined threshold, the release combination 102 may be automatically promoted to the next phase of the software distribution cycle 300 (e.g., from the quality assessment phase to the production phase”).
receiving a notification of a deficiency related to an external resource that the source code attempted to access (see for example, paragraph [0057], “The monitoring element 416 may allow for the tracking of the impact a particular release combination 102 has on a given environment (e.g., development and/or production).  In some embodiments, one KPI may indicate a number of release warnings for a given release combination 102.  For example, a release warning may occur when a particular portion of the release combination 102 (e.g., a portion of a software artifact 104 of the release combination 102) is not operating as intended.”, and related description);
[automatically unpublishing the source code from the production environment.]
Scheiner does not explicitly disclose the following limitations, however, Zakonov in the same analogous art discloses:
automatically inserting (i.e., “Instruments”/“code instrumentation”) into the source code (i.e., “code instrumentation at compile time or runtime”/“the call tracing is embedded dynamically in an application at runtime”), additional code to register an attempt by the source code to access an external resource (i.e., “tracing application calls to dependent resources”)(see for example,  paragraph [0007], “instruments the application method by inserting an address extraction code portion into the appropriate .NET Application or .NET library at either compile time or at run time, extracts the address of one or more external service providers from the designated .NET library methods responsible for communication during execution of the application method that was instrumented”; Also see Abstract, “automatic discovery of application component dependencies by tracing application calls to dependent resources.  The call tracing is embedded dynamically in an application at runtime using Common Intermediate Language ("CIL") code instrumentation at compile time or runtime.”, and related description);
during execution of the source code, automatically tracking [numbers of] attempts (i.e., “application calls to dependent resources”) made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library access one or more external resource of a plurality of external resources (see 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zakonov’s instrumentation method and collected data from execution the testing/dependent resource discovery process into Scheiner’s quality assessment (i.e., “The quality assessment phrase 320 may include performance of various tests against the release combination 102”) and quality score calculation (i.e., “Calculate performance test results”, “Calculate a complexity score…”, “Calculate a quality score…” in Fig.6) to track numbers of attempts made to different types of external resources including the security token, application entitlements, and/or other external/distributed resource, components/mainframe and to calculate different scores based on the different test information collected. One would have been motivated to do so to discover and collect all information including dependent external resource information for quality assessment and allowing effectively control as suggested by Zakonov (see for example, paragraph [0013], “This code insertion process is referred to as ‘instrumenting’ as it provides ‘instruments’ for monitoring distributed applications, and more particularly for determining dependencies among separate components of distributed applications, so as to allow an administrator to effectively manage change control and impact analysis.”, and related description).

 (i.e., “applicant call”) made to access one or more external resources as addressed above, but does not explicitly disclose tracking number of attempts.
However, Kou discloses instrumentation technique to instrument target function and determining number of attempts (i.e., “how many times the specified target function is called”) (see for example, paragraph [0038], “In another implementation of the program instrumentation technique the types of telemetry data to be collected from a given specified target functions include how many times the specified target function is called…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the teachings of Zakonov and Kou to track numbers of attempts made to different types of external resources including the security token, application entitlements, and/or other external/distributed resource, components/mainframe. One would have been motivated to do so to monitor and provided as suggested by Kou (i.e., “monitor the ongoing operating status (e.g., the performance and health, along with other desired operational attributes) of many different types of entities…providing information about the ongoing operating status of a given computer program” – see paragraph [0001]). Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Kou and Zakonov’s teachings into Scheiner’s quality assessment (i.e., “The quality assessment phrase 320 may include performance of various tests against the release combination 102”) and quality score calculation (i.e., “Calculate performance test results”, “Calculate a complexity score…”, “Calculate a 
Scheiner in view of Zakonov and Kou does not explicitly disclose automatically unpublishing the source code from the production environment. 
However, Speeter discloses a release manager to unpublishing (i.e., “decommissioned”, “withdraw”) the source code from the production environment in response to the notification of the deficiency (i.e.,”if problems are discovered”) (see paragraph [0084], “allowing a release to be decommissioned when it is obsolete, or withdrawn as an installation candidate if problems are discovered”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Speeter into Scheiner, Kou and Zakonov’s software release system in order to provide a new software version (“appropriate correction”) by unpublishing the software release with problems. One would have been motivated to do so to prevent to install a release with problems as suggested by Speeter (i.e., “One step in the workflow of application installation is the check-off that exposes a version as a release. This function is 

With respect to claims 5 and 18, Scheiner further discloses the method/system to perform:
analyzing text of the source code (i.e., “software artifact”) to determine a failure of a unit test to test a portion of source code; and adjusting the total application fitness score (i.e., “quality score”) responsive to detecting the failure of the unit test to test the portion of source code (see for example, paragraph [0082], “the quality score may be a weighted sum of the various normalized KPI values.  For example, if a release combination 102 has five release warnings, has 82 percent code coverage, has passed 85% of the performance tests, has one identified security vulnerability, and has eight interdependencies within the release combination 102…”, and related description).

With respect to claim 6, Scheiner further discloses: 
generating a graphical user interface (i.e., “Dashboard”) that displays a plurality of external resources and [the tracked numbers of attempts to access each external resource] (see for example, Fig.7-9, “Code Coverage”< “Performance Tests”, “Number of Dependencies”, “Performance Test Results”, “Application dependency Complexity”, and related description).
Zakonov and Kou also discloses the tracked numbers of attempts to access the external resources as addressed in claim 1 above.


With respect to claim 9, Zakonov discloses: 
wherein at least one of the external resources is a deprecated software library (i.e., “.Net library” in Fig.1, item 200 - .NET Libraries, and related description). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Zakonov’s teachings for the purpose as addressed above in claim 1.

With respect to claim 10, Zakonov discloses:
wherein at least one of the external resources is an API of a remote service (i.e., “external application service components”) (see for example, Fig.1 and paragraph [0014], “external application service components 120, or other distributed components of a particular .NET application”, and related description). 


With respect to claim 11: Zakonov further discloses:
the software library is used to access an input/output device of a computing device (i.e., “external application service component 120”)(see paragraph [0014], “For communication with external application service components 120….NET application 100 may user a Web Service library…”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to understand that the external resource includes different types hardware/software device/components including the input/output device of a computing device. One would have been motivated to do so to discover and collect all information including dependent external resource information for quality assessment and allowing effectively control as suggested by Zakonov (see for example, paragraph [0013], “This code insertion process is referred to as ‘instrumenting’ as it provides ‘instruments’ for monitoring distributed applications, and more particularly for determining dependencies among separate components of distributed applications, so as to allow an administrator to effectively manage change control and impact analysis.”).
 
With respect to claim 12:
tacking numbers of attempts made to access a relative file reference (i.e., function call – Notes: function call in computer art only has two call methods- call by name and call by reference, see paragraph [0038], “… to be collected from a given specified target functions include how many times the specified target function is called…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Kou’s teachings about tacking numbers of attempts made to access an relative file reference/function including calling the reference of the function for the purpose as addressed above in claim 1.

With respect to claim 13:
Kou further discloses tacking numbers of attempts made to access an absolute file reference (i.e., function call – Notes: function call in computer art only has two call methods- directly call/access by name and relatively call/access by reference, see paragraph [0038], “… to be collected from a given specified target functions include how many times the specified target function is called…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Kou’s teachings about tacking numbers of attempts made to access an absolute file reference/function including calling the name of the function for the purpose as addressed above in claim 1.


With respect to claim 14, Scheiner discloses: 
wherein the fitness score is also based at least in part on whether a human user (i.e., “manual process”) has authorized publication of the source code to the production environment (see for example, paragraph [0053], “In some embodiments, creation of the approval element 408 may include a manual process to enter the appropriate approval element 408 (e.g., using management client device 144 of FIG. 2).”).

With respect to claim 23, Scheiner further discloses: 
wherein the total application fitness score (i.e., based on “scoring definitions” and “scoring data” – see Fig.2, items 224 and 240) is additionally based at least in part on how many applications or which applications from a set of other applications (i.e., “software artifacts” /“release combination” – see Fig.5, step 1310 – Generate a release combination comprising a plurality of software artifacts”) would be affected by an error (i.e., “release warnings”) in the application (i.e., “validation operation of the release combination” – step 1320, “Automatically collect first data from execution …” step 1330, “determined quality score of the release combination that is based on the first data” – step 1350; Calculate a number of release warnings associated with the release combination” step 1410 to  “Calculate a quality score for the release combination” – step 1460).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scheiner Zakonov Kou and Speeter in view of Peer (Francis Wayne Peer, US2004/0167976A1).
With respect to claim 2, Scheiner discloses: 
receiving a notification of a critical malfunction (i.e., “release warnings”) by the source code in the production environment (i.e., “production phrase”) (see for example, paragraph [0058], “the monitoring element 416 associated with the release warnings may continue to exist and be monitored within the production phase of the software distribution cycle 300.  That is to say that when the release combination 102 has been deployed to customers, monitoring may continue with respect to the performance of the release combination 102.”, and related description).
Scheiner in view of Zakonov, Kou, and Speeter does not explicitly disclose identifying software changes that occurred since a last publication of the source code to the production environment. 
However, Peer in the same analogous art discloses identifying software changes that occurred since a last publication of the source code to the production environment (i.e., “software version changes”)(see for example, paragraph [0059], “detecting errors caused by changes in software versions.  For example, by correlating detected and/or reported errors with software version change information, a system administrator can often quickly identify errors that are the result of software version changes in one or more network elements.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peer’s software can often quickly identify errors that are the result of software version changes in one or more network elements.”, and related description).

Claims 4 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Scheiner, Zakonov, Kou and Speeter, and in view of Abadi (Abadi et al., US 2017/0091073A1).
With respect to claims 4 and 17, Scheiner discloses: 
[analyzing text of the source code to determine that a coding antipattern has been used; and] 
adjusting the total application fitness score [responsive to detecting an antipattern.](see for example, Fig.6, steps 1410 – 1460, “Calculate performance…”, “Calculate a complexity score…”, and “Calculate a quality score…”, and related description).
Scheiner in view of Zakonov, Kou and Speeter does not explicitly disclose analyzing/determining that a coding antipattern has been used and adjusting the total application fitness score responsive to detecting an antipattern.
However, Abadi in the same analogous art discloses analyzing text of the source code to determine the use of the coding antipattern (see for example, Fig.1, step 101-105, “Receive software code…”, “Analyze Each code segment…”, and Determine whether or not one of the antipatterns is present in each of the code segments based on the matching process”, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abadi’s antipaterns detection feature into Scheiner’s validation operation of the release combination including the quality score calculation. One would have been motivated to do so to improve code/release quality/quality score by detecting and induction of antipatterns into code as suggested by Abadi (see for example, paragraph [0032], “Detecting antipatterns using an automated tool as described herein may allow detection of antipatterns at an early stage in the development process and may reduce costs and/or development time.  As the code employs good engineering practices, it is less complex and/or more robust making code maintenance easier.  In addition, induction of antipatterns into the code by programmers with limited experience and/or knowledge may be avoided.”).

Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Scheiner, Zakonov, Kou and Speeter, and in view of Meghanathan (Natarajan Meghanathan, “Identification and Removal of Software Security Vulnerabilities using Source Code Analysis A Case Study on a Java File Writer Program with Password Validation Features”, 2013)
With respect to claims 8 and 16, Scheiner discloses: 
adjusting the total application fitness score responsive to detecting [hardcoded credentials] security vulnerabilities of the release combination/source code (see for example, Fig.6, step 1440 – Calculate security vulnerabilities of the release combination; steps 1460 – Calculate a quality score for the release combination, and related description).
Scheiner in view of Zakonov, Kou, and Speeter does not explicitly disclose, however, Meghanathan in the same analogous art discloses:  
automatically determining that a transmission of credentials (i.e., “password”) was made or requested by the source code during execution; automatically determining that the credentials were hardcoded (i.e., “hardcoded password”) in the source code rather than entered by a human user at runtime (see for example, Fig.1 and Fig.2 result of Execution Source code analyzer on a Java Program. “Hardcoded password”; Fig.4 – Audit Workbench Issues and Code Editor displaying Details of a Specific Security Issue, code line 17-18 and 19, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Meghanathan’s source code analysis method for identifying hardcoded password/credential into Scheiner’s calculation of the quality score for software release. One would have been motivated to do so to identify and remove software security vulnerabilities including hardcode password/credential as suggested by Meghanathan (see for example, p.2415, right column, section A Hardcoded Password vulnerability, “It is considered a very poor programming practice to hardcode a password…one the code in production, the password cannot be changed without patching the software. An attacker, who gets .


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheiner, Zakonov, Kou and Speeter, and in view of Anderson (Anderson et al., US8,856,725B1).
With respect to claim 7:
Scheiner in view of Zakonov, Kou and Speeter does not explicitly disclose, however, Anderson in the same analogous art discloses associating each change in fitness score with a software developer of the one or more software developers who developed code causing that change in fitness score (see for example, Fig.2, step 202-208, “Receive new code quality metrics regarding a code change”, “determine code artifact(s) associated with the indicated code change”, “Update personnel reputation score of personnel associated with code change and/or code artifact(s); also see col.3, lines 27-48, “The reputation engine may further utilize the collected code quality metrics to compute personnel reputation scores for one or more development personnel related to the code changes, such as developers, reviewers, testers, and the like.  In addition, ratings regarding the code artifact may be received from development personnel in the development environment, and these ratings may be further considered in the computation of the code reputation score for the code artifact and the personnel reputation scores of the related development personnel.”, and related description).
develop libraries of good (and bad) code examples, locate example source code for a specific coding problem, facilitate the determination of source code that may need to be deprecated or refactored, generate heatmaps of good code versus bad code across the software system, discover out-of-date techniques and new best practices, and factor into the calculation of coder/tester/reviewer reputation scores.”, and related description).

With respect to claim 20, Scheiner discloses: 
[automatically tracking developer productivity and developer quality by determining numbers of times that each developer of a plurality of developers checked in a change to the source code and fixed a bug in the source code, respectively; and] 
adjusting the total application fitness score [responsive to the developer productivity and developer quality.] (see for example, Fig.6, steps 1410 – 1460, “Calculate performance…”, “Calculate a complexity score…”, and “Calculate a quality score…”, and related description).
Scheiner in view of Zakonov, Kou, and Speeter does not explicitly disclose following limitations, however, Anderson in the same analogous art discloses: 
automatically tracking developer productivity and developer quality (i.e., “collected code quality metrics”, see col.2, lines 33-34) by determining numbers of times that each developer of a plurality of developers checked in a change to the source code and fixed a bug in the source code, respectively (i.e., “data collected automatically from development lifecycle events, from which information such as who coded a particular code artifact, how many times has the artifact been changed, who reviewed the code artifact, how many times did the artifact go back and forth between the coder and reviewer during development”, see col.1, lines 63-67; “code quality metrics 120 regarding whether the deployment was successful, whether new bugs were introduced, or whether the deployment forced a rollback are collected and associated with the CLN of the code change”, col.6, lines 1-10); and 
adjusting the total application fitness score (i.e., “personnel reputation scores”, see col.2, line 34)  responsive to the developer productivity and developer quality (i.e., “compute personnel reputation scores for one or more development personnel related to the code changes, such as developers, reviewers, testers, and the like.  In addition, ratings regarding the code artifact may be received from development personnel in the development environment, and these ratings may be further considered in the computation of the code reputation score for the code artifact and the personnel reputation scores of the related development personnel.”, see col.2, lines 34-41, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention Anderson into Scheiner to determine the software development code rating for .
.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Scheiner, Zakonov, Kou and Speeter, and in view of Fosback (Fosback et al., US2013/0055211A1).
With respect to claim 21, Scheiner discloses: 
[automatically detecting a choice by a developer to express the source code in manner that does or does not comply with a development, security, or infrastructure guideline]; and 
adjusting the total application fitness score responsive to automatic determination (see for example, Fig.6, steps 1410 – 1460, “Calculate performance…”, “Calculate a complexity score…”, and “Calculate a quality score…”, and related description).  
Scheiner in view of Zakonov, Kou, and Speeter does not explicitly disclose following limitations, however, Fosback in the same analogous art discloses: 
automatically detecting a choice by a developer to express the source code in manner that does or does not comply with a development, security, or infrastructure guideline (i.e., “determining whether application 204 compiles with various development guidelines”, se paragraph [0051]); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fosback into Scheiner for calculating the performance/score. One would have been .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scheiner, Zakonov, Kou and Speeter, and in view of Osadchyy (Osadchyy et al., US20170090825A1) and Kannan (Shakthi Kannan, US2013/0326481A1)
With respect to claim 22, Scheiner discloses:
a method of software version management (i.e., “automatically tracking and distributing software releases in computing systems” in paragraph [0001] and Fig.1A, and related description) comprising: 
receiving, by a central server (i.e., Fig.2, 110, 114, 105, 115) and from computing devices of one or more software developers (i.e., Fig.2, 142, 120), source code for an application (i.e., “software artifact”/”Release Combination” in Fig.1B, and related description; Also see Fig.5, step 1310 – “Generate a release combination comprising a plurality of software artifacts); 
[automatically inserting into the source code additional code to register an attempt by the source code to access an external resource;] 
executing the source code in the testing environment (i.e., “Test System”); 
(see for example, Fig.5, step 1320 – Associate a first plurality of tasks with a validation operation of the release combination; step 1330 – Automatically collect first data from execution of the first plurality of tasks with respect to the release 
[during execution of the source code, automatically tracking numbers of attempts made to obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library;] 
receiving a configuration (i.e., “predetermined threshold”) [associating each attempt to obtain, query, communicate with, or invoke an of external resources] with a change in fitness score (i.e., “calculated quality score”); 
(see for example, paragraph [0084], “If the calculated quality score equals or exceeds the predetermined threshold, the release combination 102 may be automatically promoted to the next phase of the software distribution cycle 300 (e.g., from the quality assessment phase to the production phase”, and related description).
[automatically determining whether the source code is compatible with a cloud-computing environment]; 
[automatically determining a number of upstream software dependencies by the source code and a number of downstream dependencies upon the source code]; 
[based at least in part on the automatic determination regarding compatibility with a cloud- computing environment, on the automatically determined numbers of software on each number of attempts and on the change in fitness score associated with the external resource determining a total application fitness score (i.e., “quality score for the release combination”) (see for example, Fig.6, steps 1410-1460 – “Calculate a quality score for the release combination”, and related description)
automatically publishing the source code to a production environment (i.e., “promoted to…product phase”) if the total application fitness score exceeds a predetermined threshold (i.e., “If the calculated quality score equals or exceeds the predetermined threshold”) and preventing publication of the source code to a production environment by a human user if the total application fitness score does not exceed a predetermined threshold; (see for example, paragraph [0084], “If the calculated quality score equals or exceeds the predetermined threshold, the release combination 102 may be automatically promoted to the next phase of the software distribution cycle 300 (e.g., from the quality assessment phase to the production phase”, and related description).
receiving a notification of a deficiency related to an external resource that the source code attempted to access (see for example, paragraph [0057], “The monitoring element 416 may allow for the tracking of the impact a particular release combination 102 has on a given environment (e.g., development and/or production).  In some embodiments, one KPI may indicate a number of release warnings for a given release combination 102.  For example, a release warning may occur when a particular portion of the release combination 102 (e.g., a portion of a software artifact 104 of the release combination 102) is not operating as intended.”, and related description);
[automatically unpublishing the source code from the production environment and] automatically determining other software in the production environment that may be affected by the software issue (see for example, Fig.5, step 1320 – Associate a first plurality of tasks with a validation operation of the release combination; step 1330 – Automatically collect first data from execution of the first plurality of tasks with respect to the release combination”; also see paragraph [0042], “Another phase of the release combination 102 is validation and/or quality assessment (e.g., quality assessment phase 320 of FIG. 3).  During validation, resources may be utilized to assess the quality of the release combination 102.  The quality assessment process may be performed using one or more test systems 122.”);
Scheiner does not explicitly disclose the following limitations, however, Zakonov in the same analogous art discloses:
automatically inserting (i.e., “Instruments”/“code instrumentation”) into the source code (i.e., “code instrumentation at compile time or runtime”/“the call tracing is embedded dynamically in an application at runtime”), additional code to register an attempt by the source code to access an external resource (i.e., “tracing application calls to dependent resources”)(see for example,  paragraph [0007], “instruments the application method by inserting an address extraction code portion into the appropriate .NET Application or .NET library at either compile time or at run time, extracts the address of one or more external service providers from the designated .NET library methods responsible for communication during execution of the application method that was instrumented”; Also see Abstract, “automatic discovery of application component dependencies by tracing application calls to dependent resources.  The call tracing is embedded dynamically in an application at runtime using Common Intermediate Language ("CIL") code instrumentation at compile time or runtime.”, and related description);
during execution of the source code, automatically tracking [numbers of] attempts (i.e., “application calls to dependent resources”) made to [obtain a security token, attempts made to query an external database, attempts made to obtain application entitlements, attempts made to communicate with a mainframe, and attempts made to invoke an application programming interface or software library] access one or more external resource of a plurality of external resources (see for example, Abstract, “automatic discovery of application component dependencies by tracing application calls to dependent resources…causes the management system to build an application dependency map based on the resource address information obtained.”; Also see paragraph [0007], “ … extracts the address of one or more external service providers…during execution of the application method that was instrumented”, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zakonov’s instrumentation method and collected data from execution the testing/dependent resource discovery process into Scheiner’s quality assessment (i.e., “The quality assessment phrase 320 may include performance of various tests against the release combination 102”) and quality score calculation (i.e., “Calculate performance test results”, “Calculate a complexity score…”, “Calculate a quality score…” in Fig.6) to calculate different scores based on the different test information collected. One would determining dependencies among separate components of distributed applications, so as to allow an administrator to effectively manage change control and impact analysis.”, and related description).
Zakonov discloses instrumenting and tracking attempts (i.e., “applicant call”) made to access one or more external resources as addressed above, but does not explicitly disclose tracking number of attempts.
However, Kou discloses instrumentation technique to instrument target function and determining number of attempts (i.e., “how many times the specified target function is called”) (see for example, paragraph [0038], “In another implementation of the program instrumentation technique the types of telemetry data to be collected from a given specified target functions include how many times the specified target function is called…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the teachings of Zakonov and Kou to track numbers of attempts made to different types of external resources including the security token, application entitlements, and/or other external/distributed resource, components/mainframe. One would have been motivated to do so to monitor and provided as suggested by Kou (i.e., “monitor the ongoing operating status (e.g., the performance and health, along with other desired operational attributes) of many 
Scheiner in view of Zakonov and Kou does not explicitly disclose automatically unpublishing the source code from the production environment. 
However, Speeter discloses a release manager to unpublishing (i.e., “decommissioned”, “withdraw”) the source code from the production environment if problems are discovered (see paragraph [0084], “allowing a release to be decommissioned when it is obsolete, or withdrawn as an installation candidate if problems are discovered”).

The combination of Scheiner, Zakonov, Kou and Speeter does not explicitly disclose following: automatically determining whether the source code is compatible with a cloud-computing environment; automatically determining a number of upstream software dependencies by the source code and a number of downstream dependencies upon the source code; and based at least in part on the automatic determination regarding compatibility with a cloud- computing environment, on the automatically determined numbers of software dependencies, and on each number of attempts to access and on the change in fitness score associated with the external resource.
However, Osadchyy discloses automatically determining whether the source code is compatible with a cloud-computing environment (i.e., “determine compatible software that is available to the cloud server 304”, see paragraph [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Osadchyy into Scheiner, Zakonov, Kou and Speeter. One would have been motivated 
The combination of Scheiner, Zakonov, Kou, Speeter, and Osadchyy does not explicitly disclose, however, in the same analogous art Kannan discloses: automatically determining a number of upstream software dependencies (i.e., “provides”, see paragraph [0029]) by the source code and a number of downstream dependencies (i.e., “depends”, see paragraph [0029]) upon the source code (i.e., “software release”/”package”, see Fig.2) (see for example, “a graph model”, “a package nodes may be connected to another package node using an indicator (e.g. an arrow) denoting a `depends` relationship between the two package nodes.  In another example, a package node may be connected to a function node using an indicator denoting a `provides` relationship between the package node and the function node”, see paragraph [0029] and Fig.2, 4A-B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the invention of Kannan into the combination of Scheiner, Zakonov, Kou, Speeter, and Osadchyy. One would have been motivated to do so to identify software release dependencies as suggested Kannan (see paragraph [0027], “the software release is parsed in order to identify modeling information associated with the software release.  According to embodiments of the present invention, the modeling information derived via the parsing of the software release includes package information, package . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jammula et al., (US10,613,970B1) discloses a method for monitor and indicate for performance including a number of requests for external resource;
Hoek et al., (“Software release management for component-based software”) discloses a method to withdrawn a release from release library.
Casey et al., (US7,783,750B1) discloses a method for instrumenting application for calls to external resource such as database or web service.
Piotr Findeisen (US2005/0229176A1) discloses a method for profiling by using a call count to the system libraries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 /Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                         
/S. Sough/SPE, Art Unit 2192